          Case 6:20-cv-00473-ADA Document 53 Filed 11/20/20 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION


WSOU INVESTMENTS, LLC d/b/a BRAZOS
LICENSING AND DEVELOPMENT,                   Case No. 6:20-cv-00473-ADA

              Plaintiff,
                                             JURY TRIAL DEMANDED
     v.

DELL TECHNOLOGIES INC., DELL INC.,
AND EMC CORPORATION,

              Defendants.



  SUPPLEMENTAL DECLARATION OF BRIAN A. ROSENTHAL IN SUPPORT OF
 DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO DISMISS FIRST AMENDED
             COMPLAINT FOR FAILURE TO STATE A CLAIM
             Case 6:20-cv-00473-ADA Document 53 Filed 11/20/20 Page 2 of 3




I, Brian A. Rosenthal, declare as follows:

        1.       I am an attorney permitted to practice law before this Court pro hac vice and am

licensed to practice law in New York and the District of Columbia. I am a partner with the law

firm of Gibson, Dunn & Crutcher LLP and counsel of record for Defendants Dell Technologies

Inc., Dell Inc., and EMC Corporation in the above-captioned action. I have personal knowledge

and/or am directly informed of the matters stated below and, if called, would testify to them under

oath.

        1.       I am an attorney permitted to practice law before this Court pro hac vice and am

licensed to practice law in New York and the District of Columbia. I am a partner with the law

firm of Gibson, Dunn & Crutcher LLP and counsel of record for Defendants Dell Technologies

Inc., Dell Inc., EMC Corporation, and VMware, Inc. (collectively, “Defendants”) in the above-

captioned action. I have personal knowledge and/or am directly informed of the matters stated

below and, if called, would testify to them under oath.

        2.       Attached hereto as Exhibit C is a true and correct copy of a September 30, 2020

letter that I sent to Jim Etheridge, counsel for Plaintiff WSOU Investments, LLC d/b/a Brazos

Licensing and Development (“Plaintiff”), regarding deficiencies in Plaintiff’s original complaint.

        3.       Attached hereto as Exhibit D is a true and correct copy of an October 5, 2020 letter

from Brett Mangrum, counsel for Plaintiff, to counsel for Defendants. This letter responded to my

September 30 letter.

        4.       Attached hereto as Exhibit E is a true and correct copy of an October 20, 2020

letter that I sent to Jim Etheridge, counsel for Plaintiff, regarding deficiencies in Plaintiff’s First

Amended Complaint and October 14, 2020 preliminary infringement contentions, and requesting

supplementation of the preliminary infringement contentions.



                                                  1
            Case 6:20-cv-00473-ADA Document 53 Filed 11/20/20 Page 3 of 3




       5.       Attached hereto as Exhibit F is a true and correct copy of a November 3, 2020

letter from Mr. Mangrum, counsel for Plaintiff, to counsel for Defendants. This letter responded

to my October 20 letter.

       6.       Attached hereto as Exhibit G is a true and correct copy of a November 17, 2020

letter that I sent to Jim Etheridge, counsel for Plaintiff, regarding Plaintiff’s October 14, 2020

preliminary infringement contentions and again requesting supplementation of them.

       I declare under penalty of perjury that the foregoing is true and correct.




Dated: November 20, 2020
                                              /s/ Brian A. Rosenthal___
                                              Brian A. Rosenthal




                                                 2
